     Case 3:15-cv-02059-AJB-BGS Document 81 Filed 04/15/20 PageID.704 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    Raul ARELLANO,,                                    Case No.: 3:15-cv-02059-AJB-BGS
12                                      Plaintiff,
                                                         ORDER:
13    v.                                                   (1) PROVIDING NOTICE OF
                                                               MOTION FOR SUMMARY
14    SEDIGHI, et al.,
                                                               JUDGMENT PURSUANT TO
15                                   Defendants.               KLINGELE v. EIKENBERRY
                                                               AND RAND v. ROWLAND
16
                                                           (2) VACATING HEARING DATE
17                                                         (3) SETTING BRIEFING
                                                               SCHEDULE ON MOTION
18
                                                               FOR SUMMARY JUDGMENT
19
20            NOTICE REGARDING MOTION FOR SUMMARY JUDGMENT
21
22         This notice is required to be given to you pursuant to Rand v. Rowland, 154 F.3d
23   952 (9th Cir. 1998) (en banc), cert. denied, 527 U.S. 1035 (1999) and Klingele v.
24   Eikenberry, 849 F.2d 409 (9th Cir. 1988):
25         Defendants Sedighi, et al., have filed a motion for summary judgment in your case
26   under Rule 56 of the Federal Rules of Civil Procedure. If the motion is granted, it will
27   end your case.
28

                                                     1
                                                                             3:15-cv-02059-AJB-BGS
     Case 3:15-cv-02059-AJB-BGS Document 81 Filed 04/15/20 PageID.705 Page 2 of 2


 1         Defendants filed the Motion for Summary Judgment on April 13, 2020 with a
 2   hearing date of June 15, 2020. There is no right to an oral hearing on a motion for
 3   summary judgment. Under Local Rule 7.1(d)(1), the Court has the right to make a
 4   decision by reading the papers filed and not hearing any oral argument. Accordingly, the
 5   June 15, 2020 hearing date is VACATED.
 6         Your opposition (including any supporting papers) must be filed with the court and
 7   served by you on the Defendants by May 11, 2020. If you do not wish to oppose
 8   Defendants’ Motion, you should file and serve a “Notice of Non-Opposition” by that
 9   same date to let the Court know that Defendants’ Motion is unopposed. If you do file and
10   serve an Opposition, Defendants must file papers in reply to your papers, and those
11   papers have to be filed by Defendants with the court and served on you by May 18, 2020.
12         Rule 56 tells you what you must do in order to oppose a Motion for Summary
13   Judgment. Generally, summary judgment must be granted when there is no genuine issue
14   of material fact—that is, if there is no real dispute about any fact that would affect the
15   result of your case, the party who asked for summary judgment is entitled to judgment as
16   a matter of law, which will end your case. When a party you are suing makes a motion
17   for summary judgment that is properly supported by declarations (or other sworn
18   testimony), you cannot simply rely on what your complaint says. Instead, you must set
19   out specific facts in affidavits or declarations, depositions, admissions, answers to
20   interrogatories, or other authenticated documents, as provided by Rule 56(c), that
21   contradict the facts shown in the defendants’ declarations and documents and show that a
22   fact is genuinely disputed and requires trial. If you do not submit your own evidence in
23   opposition, summary judgment, if appropriate, may be entered against you. If summary
24   judgment is granted, your case will end in favor of Defendants and there will be no trial.
25         IT IS SO ORDERED.
26   Dated: April 15, 2020
27
28

                                                   2
                                                                                3:15-cv-02059-AJB-BGS
